Citation Nr: 1212474	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  05-00 884	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a total abdominal hysterectomy for dysfunctional uterine bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had service in the United States Army Reserve.  She served on active duty from November 1990 to June 1991, which was performed under Title 10 orders.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was then transferred to the RO in Montgomery, Alabama.

The case was most recently before the Board in February 2011.  At that time, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran's total abdominal hysterectomy for dysfunctional uterine bleeding did not have its clinical onset during, nor is related to, her active military service.


CONCLUSION OF LAW

The criteria for service connection for a total abdominal hysterectomy for dysfunctional uterine bleeding have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through December 2003 and February 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate her claim of service connection.  The February 2009 letter, which was sent pursuant to a remand of the Board in December 2008, provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claim, the claim was properly re-adjudicated in February 2012, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the December 2003 and February 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding her claimed disability.  Consequently, a remand of the service connection issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's available service treatment and personnel records have been obtained.  Notably, the only service treatment record that was obtained was a September 1981 enlistment examination report.  This was obtained from the National Personnel Records Center (NPRC) in January 2004.  Pursuant to the Board's remand in December 2008, the Appeals Management Center (AMC) attempted to obtain any remaining service treatment records.  Later in December 2010, the AMC received a response from the Veteran's unit that there were no records.  The Veteran was told of the record request and was later informed of the unavailability of any other service treatment records.

Treatment records from the VA Medical Centers (VAMCs) in Birmingham and Tuscaloosa, Alabama have also been associated with the claims file.  Pursuant to the Board's February 2011 remand, the AMC obtained more recent VA treatment records.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  Additionally, in March 2011, the Veteran was provided a VA examination in connection with her claim, the report of which is of record.  The examination was conducted pursuant to the Board's February 2011 remand.  That examination report contains sufficient evidence by which to decide the claim, including as to the origin of the Veteran's total abdominal hysterectomy for dysfunctional uterine bleeding.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Generally, there must be (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2007).

The Veteran asserts that she has residuals from a total abdominal hysterectomy for dysfunctional uterine bleeding as a result of her active military service.  Specifically, she states that the disability may be the result of an anthrax vaccine or stress that occurred during her period of active duty service.  Additionally, the Veteran states that she experienced heavy vaginal bleeding during service.  Thus, she contends that service connection is warranted for a total abdominal hysterectomy for dysfunctional uterine bleeding.

The Veteran's service treatment records do not reference a hysterectomy or bleeding.  However, only the Veteran's enlistment examination report from September 1981 is of record.  The Board notes that there is a heightened obligation on the part of VA to explain to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, when service records are unavailable.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Post-service treatment records show that the Veteran was seen by her family physician for fibroid uterus with abnormal vaginal bleeding as early as June 1993.  A uterine fibroid was diagnosed as early as August 1992.  In April 1994, she was referred to a specialist and reported a three year history of very heavy vaginal bleeding lasting four to five days with the passage of a large amount of clots, followed by additional bleeding secondary to an enlarged uterus.  The assessment was dysfunctional uterine bleeding secondary to an enlarged uterus.  After a course of unsuccessful hormonal therapy, the Veteran underwent a total abdominal hysterectomy in August 1994.  At the time of the surgery, it was noted that the Veteran had a fifteen-week size uterus and had continued to experience chronic pelvic pain and abnormal bleeding.  The discharge diagnosis was status post total abdominal hysterectomy for dysfunctional uterine bleeding.  VA treatment records show that the Veteran has a history of status post hysterectomy.  None of the treatment providers have commented on a possible relationship between the Veteran's hysterectomy and her military service.

Pursuant to the Board's February 2011 remand, the Veteran underwent VA examination in connection with the claim in March 2011.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  The Veteran reported experiencing stressful events during Desert Storm and that she had immunizations including the anthrax vaccine.  She stated that she began to have prolonged periods approximately one month later with cramps and clots.  The Veteran stated that she did not report to sick call for those symptoms, but did report to sick call for heavy vaginal discharge.  After service, she continued to experience heavy periods and presented to a civilian doctor who told her she had uterine fibroids that were growing abnormally fast.  She was also told that heavy bleeding was causing anemia, which was treated ineffectively.  Subsequently, the Veteran was treated surgically with a hysterectomy in 1994.  She denied any further complications after the hysterectomy.  After conducting a physical examination, the VA examiner provided a diagnosis of hysterectomy.

As to the origin and etiology of the disability, the examiner gave the opinion that it is less likely as not (less than 50/50 probability) that the Veteran's hysterectomy had its clinical onset during her period of active service, or is related to any in-service disease, event or injury.  First, the examiner stated that there is no evidence based literature to support the side effects of dysfunctional uterine bleeding, pelvic pain, or uterine fibroids related to the anthrax vaccine.  Next, the examiner stated that dysfunctional uterine bleeding may be associated with excessive weight change, stress or strenuous exercise; however, the most common cause of dysfunctional uterine bleeding is anovulation.  The examiner indicated that anovulatory bleeding may be irregular and heavy, or frequent and light, and occurs more frequently in the postmenarchal and premenopausal years.  This bleeding is primarily associated with neuroendocrine function.  As to uterine fibroids, the examiner noted that they result in an irregular enlargement of the uterus, heavy or irregular bleeding, dysmenorrhea, and acute and recurrent pelvic pain if the tumor becomes twisted on its pedicle or infarcted.  The examiner stated that the cause of uterine fibroids is not known, but they are estrogen- and progesterone-sensitive tumors.  The examiner concluded that the Veteran's dysfunctional uterine bleeding with resulting hysterectomy was most likely related to uterine fibroids.  The examiner stated that, however, there is no evidence to support that uterine fibroids had their etiology while the Veteran was in service.

As noted previously, the Veteran's service treatment records from the period of active duty in question are not available.  Nevertheless, the Veteran is competent to report factual matters of which she had first hand knowledge, such having an anthrax vaccine.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report experiencing stress and vaginal bleeding during service.  See Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she experienced stress and vaginal bleeding in service.  Nothing in the record contradicts the Veteran's statements in this respect.

It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of her hysterectomy.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau, 492 F.3d at 1377, n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.")

The Board finds the March 2011 VA examination and opinion report to be probative of the salient question as to whether the Veteran's hysterectomy is attributable to her active duty service.  The Board also finds the examiner's opinion that it is less likely as not that the Veteran's hysterectomy had its clinical onset during her period of active service, or is related to any in-service disease, event or injury to be persuasive.  This is so because the examiner reviewed the evidence in the claims file, noted an accurate medical history, considered the Veteran's contentions, and provided an explanation of the opinion that finds support in the record.  In this regard, the examiner considered the theory of a relationship between the hysterectomy with dysfunctional uterine bleeding and an anthrax vaccine.  The examiner did not find such a relationship and explained that medical literature did not support this type of side effect.  Second, the examiner did note that stress could be associated with dysfunctional uterine bleeding, but determined that this was not the cause of the Veteran's specific dysfunctional uterine bleeding.  Instead, the examiner explained that uterine fibroids were the most likely cause of the Veteran's dysfunctional uterine bleeding with resulting hysterectomy.  Furthermore, the examiner explained that the evidence did not support that the Veteran's uterine fibroids had their etiology in service.  Therefore, the examiner answered the central question of whether there is a relationship between the Veteran's disability and her active military service, and the opinion weighs against the claim.  The Veteran's theories were considered but they were not endorsed by the examiner.

In consideration of the evidence of record, and based primarily on the March 2011 VA opinion, the Board finds that the Veteran's total abdominal hysterectomy for dysfunctional uterine bleeding did not have its clinical onset during, nor is related to, her active military service.  In view of this finding, the Board concludes that service connection is not warranted for abdominal hysterectomy for dysfunctional uterine bleeding.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a total abdominal hysterectomy for dysfunctional uterine bleeding is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


